— Order affirmed, with costs, for the reasons stated in the memorandum decision at Special Term, Denman, J. We add only that our holding that the county is bound by its contract is based upon a finding that there was no legal impediment to the execution or performance of the contract and not upon the doctrine of collateral estoppel. All concur, Moule, J., not participating. (Appeal from order of Supreme Court, Erie County, Denman, J. — breach of contract.) Present — Simons, J. P., Hancock, Jr., Doerr, Moule and Schnepp, JJ.